Exhibit 10.1

 

FIRST AMENDMENT TO

EMPLOYMENT AGREEMENT

 

This First Amendment to Employment Agreement (this “Agreement”) is made as of
March 25, 2008 by Bekem Metals, Inc., a Utah corporation (the “Employer”), and
Yermek Kudabayev, an individual resident in the Republic of Kazakhstan, Almaty
(the “Executive”). The parties do hereby agree to amend, pursuant to Section 9.9
of said Employment Agreement originally executed as of May 1, 2006, said
Employment Agreement as follows:

 

The “Recitals” section of the Agreement is amended to read as follows:

 

The Employer and the Executive desire the Executive’s employment with the
Employer, and the Executive wishes to accept employment, upon the terms and
conditions set forth in this Agreement. Retroactive to June 1, 2007 the
Executive is appointed as President and Chief Executive Officer of the Employer
on the terms and conditions set forth

 

1. Section 2.3 is amended to read as follows:

 

2.3 DUTIES

 

The Executive will have such duties as are assigned or delegated to the
Executive by the Board of Directors, and will serve as President and Chief
Executive Officer of the Employer. The Executive will devote his entire business
time, attention, skill, and energy exclusively to the business of the Employer,
will use his best good faith efforts to promote the success of the Employer's
business, and will cooperate fully with the Board of Directors in the
advancement of the best interests of the Employer. Nothing in this Section 2.3,
however, will prevent the Executive from engaging in additional activities in
connection with personal investments and community affairs that are not
inconsistent with the Executive’s duties under this Agreement. If the Executive
is elected as a director of the Employer or as a director or officer of any of
its affiliates, the Executive will fulfill his duties as such director or
officer without additional compensation.

 

2. Section 3.1(A) is amended to read as follows:

 

3.1 BASIC COMPENSATION

 

(A) Salary. The Executive will be paid a monthly salary of $15,000 ($180,000
annually), retroactive to June 1, 2007, subject to adjustment as provided below
(the “Salary”), which will be payable in equal periodic installments according
to the Employer's customary payroll practices, but no less frequently than
monthly. The Salary will be reviewed by the Board of Directors not less
frequently than annually, and may be adjusted upward or downward in the sole
discretion of the Board of Directors, but in no event will the Salary be less
than $180,000

 

1

 

--------------------------------------------------------------------------------



per year. The annual salary of $180,000 shall be a net, payable to the
Executive, with payment made in the Republic of Kazakhstan. All taxes and dues
required under the applicable laws of Kazakhstan will be the responsibility of
Bekem Metals, Inc.

 

3. Section 3.2 shall be amended to add Section 3.2(C) as follows:

 

3.2 INCENTIVE COMPENSATION

 

(C) Additional Restricted Stock Grant. The Employer shall amend the Bekem
Metals, Inc., Restricted Stock Agreement, dated April 7, 2006, (the “Original
Restricted Stock Agreement”) to provide Executive with an additional restricted
stock grant of 38,343 common shares in the Employer. Such increase shall be
accomplished by a First Amendment to Bekem Metals, Inc. Restricted Stock
Agreement, dated March 25, 2008. (the “Amended Restricted Stock Agreement”) The
terms and conditions of the additional restricted stock grant shall be set forth
in the Amended Restricted Stock Agreement, a copy of which is attached as
Exhibit “C” to this Agreement, and incorporated herein by this reference and
shall be governed by the EMPS Research Corporation 2003 Stock Option Plan as
adopted March 4th, 2003. Any taxation associated with this restricted stock
grant under the laws of the Republic of Kazakhstan, the United States of America
and/or any other applicable jurisdiction shall be the Executive’s sole
responsibility

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date above first written above.

 

EMPLOYER: Bekem Metals, Inc.

 

 



Adam Cook, Corporate Secretary

 

 

EXECUTIVE:

 

 



Yermek Kudabayev

 

 

 

2

 

 